Citation Nr: 0121561	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  94-21 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a whiplash injury to the cervical spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1978 and from December 1982 to July 1986.  There is 
evidence of record demonstrating that the veteran might also 
have had active duty from March 1978 to December 1982, but 
this service has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1993, the RO 
denied the claims of entitlement to a rating in excess of 10 
percent for a left knee disability and for a compensable 
evaluation for a cervical spine disability and also denied 
service connection for bilateral hearing loss.  The veteran 
perfected appeals with all three denials.  By rating decision 
dated in May 1995, the RO granted an increased rating to 10 
percent for the cervical spine disability, effective from 
August 30, 1993.  By decision dated in April 2001, service 
connection was granted for bilateral hearing loss.  The grant 
of service connection for the hearing loss was considered a 
complete grant of benefits on appeal for that issue.  The 
issue is no longer in appellate status.  

With regard to the increased rating for the cervical spine 
disability, the appellant is generally presumed to be seeking 
the maximum benefit available by law, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran has not expressed satisfaction 
with the rating assigned for her cervical spine disability.  
The issue remains on appeal.  

The Board notes the veteran's representative has listed the 
issue of entitlement to a compensable evaluation for hearing 
loss as being an issue currently before the Board.  A review 
of the claims file reveals, however, that a notice of 
disagreement has not been submitted for the claim.  The issue 
is referred to the RO for appropriate action.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. §  
5103A).

The Veterans Claims Assistance Act mandates that the 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The issues on appeal were originally before the Board in June 
1998 at which time it was determined that they would have to 
be remanded for additional evidentiary development.  The 
Board specifically requested that the issues be returned to 
the RO for additional VA examinations in order to assess any 
functional loss the veteran may experience in her cervical 
spine and left knee as a result of pain on use or during 
flares.  The June 1998 remand instructions specifically 
indicated that the examiner who conducted the examinations 
should comment on the degree of impairment of function the 
veteran experiences due to pain.  The Board also requested 
that the examiner provide opinions as to whether any pain the 
veteran experiences "could significantly limit functional 
ability during flare-ups, and whether the veteran's neck and 
left knee, exhibit weakened movement, excess fatigability or 
incoordination."  A review of the VA examination reports 
dated in February 2000 demonstrate that the examiner did not 
address the above concerns of the Board.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic Codes 
based solely on limitation of motion are potentially 
applicable for both the issues on appeal.  

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements. 
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled. A 
little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

The Board's June 1998 remand instructions also directed the 
RO to adjudicate the veteran's claim with specific 
consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  A review 
of the claims file reveals the RO has never addressed the 
issue of functional loss due to pain on use or during flares 
that the veteran might experience.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the issues of entitlement to increased ratings 
for a cervical spine disability and a left knee disability, 
are remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names, addresses, and 
approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for the left knee and cervical spine 
disabilities.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

3. The RO should arrange for an appropriate 
examination in order to determine the nature 
and severity of the left knee and cervical 
spine disabilities.  All indicated testing 
should be conducted.  The claims file and a 
copy of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of the 
examination and the examination report must 
be annotated to reflect review of this 
information.   The examiner should report 
whether the veteran has subluxation or 
lateral instability of the left knee.  If 
such symptomatology is found, the examiner 
should express an opinion as to whether it is 
"mild," "moderate," or "severe."

The examiner should also report the ranges of 
motion in degrees for the veteran's left knee 
and cervical spine.  If limitation of motion 
of the cervical spine is found, the examiner 
should express an opinion as to whether such 
limitation is "slight," "moderate," or 
"severe."  The examiner must comment on the 
presence or lack thereof of symptomatology 
associated with intervertebral disc syndrome 
for the cervical spine disability.  

The examiner should determine whether the 
left knee or cervical spine disabilities 
are manifested by weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should adjudicate the 
veteran's claim with consideration of 
38 C.F.R. §§ 4.40, and 4.45.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal 
including the laws and regulations 
pertaining to functional loss due to pain 
on use or during flares.  An appropriate 
period of time should be allowed for 
response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate her claim and that her failure, without good cause, 
to report for scheduled examinations could result in the 
denial of her claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




